MURRAY, Justice.
This is an appeal from an order granting a temporary injunction restraining the appellant from moving certain property outside of Willacy County, Texas.
Appellant contends that the Criminal District Court of Willacy County was without jurisdiction to issue the temporary injunction.
This exact question was decided in appellant’s favor by the Supreme Court "of Texas, on October 29, 1941 in Ex parte W. E. Richards, Albert Hughes and M. A. Hickey, 155 S.W.2d 597, not yet published [in State Report].
Accordingly, the order granting the temporary injunction will be reversed and the cause dismissed.